LANDAUER, INC.
EXECUTIVE SEVERANCE PLAN

This document constitutes the Landauer, Inc. Executive Severance Plan (the
“Plan”).  The Plan is intended to secure the continued services and ensure the
continued dedication and objectivity of the Employees (as defined in Section
1(e)).  The purpose of the Plan is to provide benefits to a group of employees
of the Company and its participating affiliates that constitutes a “select group
of management or highly compensated employees” within the meaning of Department
of Labor Regulation §2520.104-24. 

1.Definitions.  As used in the Plan, the following terms shall have the
respective meanings set forth below:

(a)“Board” means the Board of Directors of the Company.

(b)“Cause” means:

(1)a material breach by an Employee of the duties and responsibilities of the
Employee (other than as a result of incapacity due to physical or mental
illness) which is demonstrably willful and deliberate on the Employee’s part,
which is committed in bad faith or without reasonable belief that such breach is
in the best interests of the Company and which is not remedied in a reasonable
period of time after receipt of written notice from the Company specifying such
breach; 

(2)the commission or conviction of a felony or any act involving fraud,
embezzlement, theft or misrepresentation; or

(3)any gross or willful misconduct of the Employee resulting in substantial loss
to the Company or substantial damage to the Company’s business or reputation.

(c)“Code” means the Internal Revenue Code of 1986, as amended.

(d)“Company” means Landauer, Inc., a Delaware corporation.

(e)“Employee” means any person who is employed by the Company in an executive or
officer position and who is designated by the Plan Administrator, in his or her
sole discretion, as a participant in the Plan from time to time; provided,
 however, that the Plan Administrator may not revoke such a designation without
giving such person 120 days advance notice of such revocation.  The Plan
Administrator, in his or her sole discretion, shall designate each Employee as a
Benefit Level I Employee, a Benefit Level II Employee or a Benefit Level III
Employee for purposes of the Plan.  The Plan Administrator may, in his or her
sole discretion, change any such designation; provided,  however, that the Plan
Administrator may not change a designation in a manner that is adverse to the
interests of an Employee without giving such Employee 120 days advance notice of
such change.

 

 

--------------------------------------------------------------------------------

 

(f)“Nonqualifying Termination” means the termination of an Employee’s employment
(i) by the Company for Cause, (ii) by the Employee for any reason, (iii) as a
result of the Employee’s death, or (iv) by the Company due to the Employee’s
absence from his or her duties with the Company on a full-time basis for at
least 180 consecutive days as a result of the Employee’s incapacity due to
physical or mental illness.

(g)“Separation from Service” means a “separation from service” as defined in
Treasury Regulation section 1.409A-1(h). 

(h)“Severance Period” means (i) with respect to a Benefit Level I Employee, the
period commencing on the Termination Date and ending twenty-four months
following the Termination Date, (ii) with respect to a Benefit Level II
Employee, the period commencing on the Termination Date and ending eighteen
months following the Termination Date and (iii) with respect to a Benefit Level
III Employee, the period commencing on the Termination Date and ending twelve
months following the Termination Date. 

(i)“Termination Date” with respect to an Employee means the date on which the
Employee incurs a Separation from Service other than by reason of a
Nonqualifying Termination.

2.Payments and Benefits Upon Separation from Service.  If an Employee incurs a
Separation from Service, other than (i) by reason of a Nonqualifying Termination
or (ii) if such Employee is a participant in the Landauer, Inc. Executive
Special Severance Plan, during the “Termination Period” (as such term is defined
in the Landauer, Inc. Executive Special Severance Plan), and the Employee (or
the Employee’s executor or other legal representative in the case of the
Employee’s death or disability following such termination) executes a general
release and noncompetition, nonsolicitation, intellectual property,
confidentiality and nondisparagement agreement  in a form reasonably acceptable
to the Company in its sole discretion (the “Release and Noncompetition
Agreement”), within 60 days following the Termination Date and has not revoked
the Release and Noncompetition Agreement, the Company shall provide to the
Employee, as compensation for services rendered to the Company, and in
consideration of the general release and the covenants set forth in the Release
and Noncompetition Agreement, the benefits described in paragraphs (a), (b) and
(c) of this Section 2. In addition, if the employment of an Employee shall
terminate for any reason, then the Employee shall be entitled to the following
without regard to whether a Release and Noncompetition Agreement is
executed:  (i) a cash amount (subject to any applicable payroll or other taxes
required to be withheld pursuant to Section 4) equal to the sum of the
Employee’s full annual base salary from the Company and its affiliated companies
through the Termination Date, and any accrued vacation pay, in each case to the
extent not theretofore paid, and (ii) the benefits provided under the terms of
any employee benefit plan in which the Employee participates including, without
limitation, the Company’s Supplemental Key Executive Retirement Plan or the
Company’s Non-Qualified Excess Plan. 

(a)The Company shall continue to pay to the Employee (or the Employee’s
beneficiary or estate, as the case may be) the Employee’s base salary (at the
Employee’s then-current annualized rate) for the Severance Period in prorated
installments in accordance with the Company’s normal payroll schedule (subject
to any applicable payroll or other taxes required to



3

--------------------------------------------------------------------------------

 

be withheld pursuant to Section 4).  Subject to the following sentence, the
stream of installment payments described above shall begin within 30 days
following the date of execution of the Release and Noncompetition Agreement;
provided, however, that any payment which could be paid during a designated
period that begins in one taxable year and ends in a second taxable year shall
be paid in the second taxable year.  Notwithstanding the foregoing, if an
Employee is a “specified employee” (as that term is used in section 409A of the
Code and regulations and other guidance issued thereunder), on his or her
Termination Date, then (A) no such payment shall be made before the six-month
anniversary of such Termination Date, and (B) the stream of installment payments
shall begin within 30 days after such six-month anniversary; provided,  however,
that if such Participant dies prior to such six-month anniversary, then such
payments shall begin within ninety (90) days following the date on which he or
she dies.

(b)For the period commencing on the Termination Date and ending on the earlier
of (i) the expiration of the Employee’s Severance Period and (ii) the date on
which the Employee becomes eligible to participate in and receive medical
benefits under a plan or arrangement sponsored by another employer having
benefits substantially equivalent to the benefits provided pursuant to this
Section 2(b), the Company shall continue the Employee’s medical coverage upon
the same terms and otherwise to the same extent as such coverage is provided to
similarly situated active employees, and the Company and the Employee shall
share the costs of the continuation of such medical coverage in the same
proportion as such costs are shared by similarly situated active employees.

(c)The Employee shall be entitled to outplacement services to be provided by a
firm selected by the Company.  With respect to a Benefit Level I Employee, the
Company shall pay for the cost of such outplacement services (up to a maximum of
$30,000) for a period not to exceed twelve months.  With respect to a Benefit
Level II Employee or a Benefit Level III Employee, the Company shall pay for the
cost of such outplacement services (up to a maximum of $25,000) for a period not
to exceed six months.  Payments shall be made directly to the outplacement firm
upon submission of proper documentation to the Company.  If an Employee elects
not to use such outplacement services or elects to use such outplacement
services for less than the maximum period or amount, the Employee will not be
entitled to any cash payment in lieu thereof.

3.Plan Administration; Claims Procedure.

(a)The Plan shall be interpreted and administered by the person or persons
appointed by the Board from time to time to administer the Plan (the “Plan
Administrator”), who shall have complete authority, in his or her sole
discretion subject to the express provisions of the Plan, to make all
determinations necessary or advisable for the administration of the Plan.  All
questions arising in connection with the interpretation of the Plan or its
administration shall be submitted to and determined by the Plan Administrator in
a fair and equitable manner. 

(b)The Plan Administrator may from time to time delegate any of his or her
duties hereunder to such person or persons as the Plan Administrator may
designate.  The Plan Administrator is empowered, on behalf of the Plan, to
engage accountants, legal counsel and such other persons as the Plan
Administrator deems necessary or advisable for the performance of his or her
duties under the Plan.  The functions of any such persons engaged by the Plan



4

--------------------------------------------------------------------------------

 

Administrator shall be limited to the specified services and duties for which
they are engaged, and such persons shall have no other duties, obligations or
responsibilities under the Plan.  Such persons shall exercise no discretionary
authority or discretionary control respecting the administration of the
Plan.  All reasonable fees and expenses of such persons shall be borne by the
Company.

(c)If any Employee or other person believes he is entitled to benefits in an
amount greater than those, which he is receiving or has received, he may file a
written claim with the Secretary of the Company.  Such claim shall state the
nature of the claim, the facts supporting the claim, the amount claimed, and the
address of the claimant.  The secretary of the Company shall review the claim
and shall, within 90 days after receipt of the claim, give written notice by
registered or certified mail to the claimant of the Secretary’s decision with
respect to the claim.  If special circumstances require an extension of time,
the claimant shall be so advised in writing within the initial 90-day period and
in no event shall such an extension exceed 90 days.  The notice of the Company’s
decision with respect to the claim shall be written in a manner designed to be
understood by the claimant and, if the claim is wholly or partially denied, set
forth the specific reasons for the denial, specific references to the pertinent
Plan provisions on which the denial is based, a description of any additional
material or information necessary for the claimant to perfect the claim and an
explanation of why such material or information is necessary, and an explanation
of the claim review procedure under the Plan.  The Company shall also advise the
claimant that he or his duly authorized representative may request a review of
the denial by the President of the Company by filing with the Company within 60
days after notice of the denial has been received by the claimant, a written
request for such review.  The claimant shall be informed that he may have
reasonable access to pertinent documents and submit comments in writing to the
President within the same 60-day period.  If a request is so filed, review of
the denial shall be made by the President within 60 days after receipt of such
request unless special circumstances require an extension, and the claimant
shall be given written notice of the President’s final decision.  If special
circumstances require an extension of time, the claimant shall be so advised in
writing within the initial 60‑day period and in no event shall such an extension
exceed 60 days.  The notice of the President’s final decision shall include
specific reasons for the decision and specific references to the pertinent Plan
provisions on which the decision is based and shall be written in a manner
designed to be understood by the claimant.

4.Withholding Taxes.  The Company may withhold from all payments due under the
Plan to each Employee (or his or her beneficiary or estate) all taxes which, by
applicable federal, state, local or other law, the Company is required to
withhold therefrom.

5.Amendment and Termination.  The Company shall have the right, in its sole
discretion, pursuant to action by the Board, to approve the amendment or
termination of the Plan, which amendment or termination shall not become
effective until the date fixed by the Board for such amendment or termination,
which date, in the case of an amendment which would be adverse to the interests
of any Employee or in the case of termination, shall be at least 120 days after
notice thereof is given by the Company to the Employees in accordance with
Section 15 hereof.

6.Entire Agreement.  Subject to Section 7(a) hereof, any amount paid pursuant to
the Plan shall be paid in lieu of any other amount of severance relating to
salary or



5

--------------------------------------------------------------------------------

 

bonus continuation, any other continuation of medical coverage (other than
coverage required by the Consolidated Omnibus Budget Reconciliation Act of 1985)
or any other outplacement services to be received by the Employee upon
termination of employment of the Employee under any severance plan, policy or
arrangement of the Company.  Subject to the foregoing, the rights of, and
benefits payable to, an Employee pursuant to the Plan are in addition to any
rights of, or benefits payable to, an Employee under any other employee benefit
plan or compensation program of the Company.  All rights of an Employee under
any such plan or program shall be determined in accordance with the provisions
of such plan or program.  Notwithstanding anything herein to the contrary, the
Employee shall not be entitled to any payment or benefit under the Plan if the
Employee (i) is party to an employment or similar agreement with the Company or
any of its subsidiaries that addresses severance benefits, except to the extent
such agreement specifically addresses the interaction of the Plan and such
agreement, or (ii) is a participant in the Landauer, Inc. Executive Special
Severance Plan and his or her Separation from Service occurs during the
“Termination Period” (as such term is defined in the Landauer, Inc. Executive
Special Severance Plan).

7.Offset; Mitigation.    

(a)If the Company is obligated by law or contract to pay severance pay, notice
pay or other similar benefits, or if the Company is obligated by law or by
contract to provide advance notice of separation (“Notice Period”), then any
payments hereunder shall be reduced by the amount of any such severance pay,
notice pay or other similar benefits, as applicable, and by the amount of any
severance pay, notice pay or other similar benefits received during any Notice
Period. 

(b)In no event shall an Employee be obligated to seek other employment or to
take other action by way of mitigation of the amounts payable and the benefits
provided to such Employee under any of the provisions of the Plan, and such
amounts and benefits shall not be reduced whether or not such Employee obtains
other employment, except as otherwise provided in Section 2(c) hereof.

8.Unfunded Plan.  The Plan shall not be funded.  No Employee entitled to
benefits hereunder shall have any right to, or interest in, any specific assets
of the Company, but an Employee shall have only the rights of a general creditor
of the Company to receive benefits on the terms and subject to the conditions
provided in the Plan. 

9.Payments to Minors, Incompetents and Beneficiaries.  Any benefit payable to or
for the benefit of a minor, an incompetent person or other person incapable of
giving a receipt therefor shall be deemed paid when paid to such person’s
guardian or to the party providing or reasonably appearing to provide for the
care of such person, and such payment shall fully discharge the Company, the
Plan Administrator and all other parties with respect thereto.  If an Employee
shall die while any amounts would be payable to the Employee under the Plan had
the Employee continued to live, all such amounts, unless otherwise provided
herein, shall be paid in accordance with the terms of the Plan to such person or
persons appointed in writing by the Employee to receive such amounts or, if no
person is so appointed, to the estate of the Employee.





6

--------------------------------------------------------------------------------

 

10.Non-Assignability.  None of the payments, benefits or rights of any Employee
shall be subject to any claim of any creditor, and, in particular, to the
fullest extent permitted by law, all such payments, benefits and rights shall be
free from attachment, garnishment, trustee’s process or any other legal or
equitable process available to any creditor of such Employee.  Except as
otherwise provided herein or by law, no right or interest of any Employee under
the Plan shall be assignable or transferable, in whole or in part, either
directly or by operation of law or otherwise, including without limitation by
execution, levy, garnishment, attachment or pledge;  no attempted assignment or
transfer thereof shall be effective; and no right or interest of any Employee
under the Plan shall be subject to any obligation or liability of such Employee.

11.No Rights to Continued Employment.  Neither the adoption of the Plan, nor any
amendment hereof, nor the creation of any fund, trust or account, nor the
payment of any benefits, shall be construed as giving any Employee the right to
be retained in the service of the Company, and all Employees shall remain
subject to discharge to the same extent as if the Plan had not been adopted.

12.Arbitration.  Except as otherwise provided in the Release and Noncompetition
Agreement, any dispute or controversy between the Company and the Employee,
whether arising out of or relating to the Plan, the breach of the provisions of
the Plan, or otherwise, shall be settled by arbitration in Chicago, Illinois
administered by the American Arbitration Association, with any such dispute or
controversy arising under the Plan being so administered in accordance with its
Commercial Rules then in effect, and judgment on the award rendered by the
arbitrator may be entered in any court having jurisdiction thereof.  The
arbitrator shall have the authority to award any remedy or relief that a court
of competent jurisdiction could order or grant, including, without limitation,
the issuance of an injunction.  However, either party may, without inconsistency
with this arbitration provision, apply to any court having jurisdiction over
such dispute or controversy and seek interim provisional, injunctive or other
equitable relief until the arbitration award is rendered or the controversy is
otherwise resolved.  Except as necessary in court proceedings to enforce this
arbitration provision or an award rendered hereunder, or to obtain interim
relief, neither a party nor an arbitrator may disclose the existence, content or
results of any arbitration hereunder without the prior written consent of the
Company and the Employee.  The Company and the Employee acknowledge that the
Plan evidences a transaction involving interstate commerce.  Notwithstanding any
choice of law provision included in the Plan, the United States Federal
Arbitration Act shall govern the interpretation and enforcement of this
arbitration provision.

13.Successors; Binding Agreement.  The Plan shall inure to the benefit of and be
binding upon the beneficiaries, heirs, executors, administrators, successors and
assigns of the parties, including each Employee, present and future, and any
successor to the Company or one of its subsidiaries.  The Plan shall not be
terminated by any merger or consolidation of the Company whereby the Company is
or is not the surviving or resulting corporation or as a result of any transfer
of all or substantially all of the assets of the Company.  In the event of any
such merger, consolidation or transfer of assets, the provisions of the Plan
shall be binding upon the surviving or resulting corporation or the person or
entity to which such assets are transferred.  The Company agrees that
concurrently with any merger, consolidation or transfer of assets



7

--------------------------------------------------------------------------------

 

referred to in this Section 13, it will cause any surviving or resulting
corporation or transferee unconditionally to assume all of the obligations of
the Company hereunder. 

14.Headings.  The headings and captions herein are provided for reference and
convenience only, shall not be considered part of the Plan and shall not be
employed in the construction of the Plan.

15.Notices.  Any notice or other communication required or permitted pursuant to
the terms hereof shall have been duly given when delivered or mailed by United
States mail, first class, postage prepaid, addressed to the intended recipient
at his, her or its last known address.

16.Effective Date.  The Plan shall be effective as of the date hereof and shall
remain in effect unless and until terminated by the Board pursuant to Section 5
hereof.

17.Employment with Subsidiaries. For purposes of the Plan, employment with the
Company shall include employment with any corporation or other entity in which
the Company has a direct or indirect ownership interest of 50% or more of the
total combined voting power of the then outstanding securities of such
corporation or other entity entitled to vote generally in the election of
directors.

18.Governing Law; Validity. The Plan shall be governed by, and construed and
enforced in accordance with, the internal laws of the State of Illinois (without
regard to principles of conflicts of laws) to the extent not preempted by
Federal law, which shall otherwise control.  If any provision of the Plan shall
be held invalid or unenforceable, such invalidity or unenforceability shall not
affect any other provision hereof, and the Plan shall be construed and enforced
as if such provision had not been included.

19.Compliance With Section 409A of Code.  The Plan is intended to comply with
the provisions of section 409A of the Code, and shall be interpreted and
construed accordingly.  Each payment and benefit hereunder shall constitute a
“separately identified” amount within the meaning of Treasury regulation
§1.409A-2(b)(2).  The Company shall have the discretion and authority to amend
the Plan at any time to satisfy any requirements of section 409A of the Code or
guidance provided by the U.S. Treasury Department to the extent applicable to
the Plan.  Notwithstanding the foregoing, in no event shall the Company, any of
its employees, or any member of the Board have any liability for any taxes
imposed in connection with a failure of the Plan to comply with section 409A of
the Code.

 

IN WITNESS WHEREOF, the Company has caused the Plan to be adopted as of the
20th  of February, 2013.

LANDAUER, INC.

 

 

By:  _/s/ Michael Leatherman_________   

 



8

--------------------------------------------------------------------------------